Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election of Group I, claims 1-8, in the reply filed on 03/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (distinct) invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamato et al. (US 7,759,283 B2).
	Yamato et al. ‘283 discloses a catalyst for purifying exhaust gas, comprising: a honeycomb-shaped structure having a plurality of cellulose passages demarcated by a plurality of cellular partition walls; and a catalyst coating layer defined on a surface of the cellular partition walls; wherein the catalytic coating layer comprises a lower layer containing an oxygen storage capacity material and an upper layer defined on a surface of the lower layer and containing a catalytic noble metal; at least 90% of the catalytic coating layer exhibits a total thickness in a range of 10 um – 80 um; a thickness of the upper layer is 5 um – 40 um; a first catalytic noble metal being at least one member selected from the group consisting of Pt, Pd and Rh is loaded onto the upper layer; and a second catalytic noble metal is loaded onto the lower layer, the second catalytic noble metal being a catalytic noble metal different from the first catalytic noble metal (See col. 9 – col. 10, claim 1).  The thickness of the upper layer is 30 um or less (See col. 10, claim 2).  The Rh is loaded onto said upper layer; and at least one of Pt and Pd is loaded onto said lower layer (See col. 10, claim 3).  The lower layer is loaded with a co-catalyst exhibiting OSC, such as ceria (See col. 2, lines 44-46).  See also Abstract and entire reference for further details.
	Regarding claims 1, 2, & 6, the reference does not disclose “the upper layer includes a rhodium-rich portion in a range of up to 50% of the length of the upper layer from an upstream side end of an exhaust gas flow” (as recited in the instant claim 1), “the range of the rhodium-rich portion in an exhaust up to 30% of the length from the upper layer exhaust stream flow upstream side end (as recited in the instant claim 2), “the rhodium-rich portion contains rhodium in an amount of 50% to less than 100% of the total rhodium included in the upper layer” (as recited in the instant claim 1), and “rhodium equal to 50% or more of the rhodium included in the rhodium-rich portion in the range of up to 50% of the length of the rhodium-rich portion from the upstream side end of the exhaust gas flow” (as recited in the instant claim 6).  
	It would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to adjust/optimize the loading amounts of rhodium and the length of rhodium coated in the upper layer of the catalyst disclosed by the reference in order to achieve an effective and useful catalyst material because the coating amounts and the length coated are the results-effective variables, in view of In re Boesch.
	Regarding claim 3, the limitation on “the range of the rhodium-rich portion in the depth direction is up to 15 um in the depth direction from the outermost surface of the upper layer” appears met by the teaching of the reference since it is falling within the disclosed range of 5 um – 40 um.
	Regarding claims 4 & 5, the reference does not disclose the content of the “ceria” contained in the upper layer.  However, the reference teaches that CeO2 can be used as a support material for supporting the catalytic noble metal, Rh (See col. 5, lines 12-23).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use “CeO2” at an amount effective to achieve a useful catalyst material because metal content is the results-effective variable, in view of In re Boesch.
	 
Conclusion
5.	Claims 1-9 are pending.  Claims 1-8 are rejected.  Claim 9 is withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 21, 2022